OFFICE   OF   THE   ATTORNEY       GENERAL     OF   TEXAS
                                           AUSTIN


osru   C. MANN
 -      ..*-                                                  bay 1, 1939


            I?onorable0. Xennedp
            county Attorney
            Bee county
            Liesrille,Texan
            Deer lu. Keuaody~




                                                   at86 to the tollawUq hrtl-
                                                 , or the P8nel Codor

                                     nouat7,     olty, praolnot,8oho01
                                               alpal 8ebdlri8lon of thl*
                                               TmmborQfQistak,
                                                 6X 41atriot Of
                                               of an7 oourt,   w0eted
                                                  ~msral or apaafak
                 law ot this  8tat0,   ok aa7 ma&u of the Legl81a+
                 *tare, &all eppdat, of v+e Sof, tar confin the
                 appointaentto any ofilee~ porltioa, olerkahip,
                 employmentor duty, of any pmroon related wi0hS.n
                 the aeaoaU degree by c?Yinltp or within tbo thiti
                 degree by aanaan@inity to the person        so appafgt-
                 *    or 80 rotlng, or to eny other member of say
                 euellboaru, the Le~lOlelttue,    or ooart of WUQh
                 mob‘ peraon ee appolot~       or mttag   may bo e
                 atimber, rh&n the aelaff, few, or ~ompaslratl~n
Honorable G. Kennedy, %aay1, 1939, Page 2


     of such a.qmintee ia to be pcpldfor, directly
     or indlrectly,out of or from 'pub110funds or
     fees of office of any kind or charactdr wbeteo-
     ever.
         * The inhibitionsset forth in this lmw
    ahall apply to and include the Governor,Lteu-
    tenant Governor, Speaker of the Howe of Repre-
    sentatives.Railroad Cozmiesfoners.bead of
    departmentsof the
    mambera0reny          and
    &hed   by or under tho eutlaorlty
                                    or aw genoxef
    or *welel law of thle State. members ot the
                mapro, oommli8bBeM
     xA3giilature,              * rocoraor8,
    aldormoa and mmburr OZ m&a01     boarde of lzteor-
    porated cltlee and towne, publio mhoo1tmleteea,
    OiriUuS  end M8tbeM  Oi bOardS.Oi   @aM@mI    6f
    the St&o Unlverslty end of ltwmveral       bmmehee,
    and of the vorloua 8tak eduoatlom6l irmtitutlone
    and ot thesrariou8 Stat* elmmm8yauy instPtutloas,
    and of the p4nltent$aries. ml8 rqrurax%Itiotl   Phall
    not'bo held to exolu60 frostha operation end ef-
    root of thirrlaw any perfmn lmlatled rithfn ita
    ~generalproT1810M."
           The     relat10nnh5p     or   tatlmr    an6   JOB   iitmtirst
dograe of oonsan&alty             and oemm wit&&n the prohlb~tlon
ocmtalned In the nntl-nepotlm             8tetutta8.
          It is our opinion, nad you al-080 edVi86d, that
clnploylq thm aon of the County ia-. whloh offioar pm-
lldo 8a ver tb    s
               comls8lonern*  Co ur t,
                                     to laperrrl8~
                                                 the  in-
proremmnt to be nade to the County Court ECOWOof tb Couuty
ln rhioh 8aoh lmprovemnt le.to,&e pai& With County fund8,
would be e violetion of the eat~*upotl8ala.
                                                  Tour8 vary truly
                                           A!l’TORWWGELPERAL
                                                           OF TK%AS




&T%:iiS                                                          Assistant




A'ITORKEZGEKiZRAL